DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  New claim 26 recites the geometric configuration has a generally hastate configuration, however, claim 12 from which 26 ultimately depends already recites the geometric configuration is shaped as an arrowhead.  As such claim 26 cannot switch the already claimed shaped which fails to include the limitations of the independent claim.  AS such claim 26 is interpreted such that a generally hastate shape is generally that of an arrowhead.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16, 19, 20, 23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (US 2013/0079718 A1) in view of Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation), Knudsen et al. (US 2007/0113861), and Edwards et al. (US 2007/0239114 A1).
With regard to claims 12, 23, 26, and 27, Shang et al. teach a therapeutic agent delivery device, comprising: a tubular body including a first end portion, a second end portion, and a central longitudinal axis (Fig. 1A member 12), wherein an outer surface of the tubular body includes a geometric configuration extending away from the central longitudinal axis (Figs. 1A and 2, member 130); and-4-Application No.: 16/626,669Attorney Docket No.: 00166-0003-01000 a cap configured to engage the second end portion of the tubular body, wherein the cap includes a first end including an opening in communication with an interior of the cap, a second end having an end wall, and a sidewall extending radially outward from the first end to the second end (Fig. 2 member 24).  Shang et al. do not disclose the geometric configuration is shaped as an arrow head to restrict rolling.  However, Saussaye et al. discloses a window with an arrowhead opening to restrict rolling and indicates to the user the direction for use and is easily detected by people with impaired vision (Fig. 7 and 10a member 125, [0061], [0072], [0073]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a window as shaped and with an arrowhead ledge in Shang et al. as in Saussaye et al. as this is beneficial to restrict rolling, indicates to the user the direction for use and is easily detected by people with impaired vision.  Shang et al. do not disclose a plurality of protrusions with a length along the longitudinal axis.  However, Knudsen et al. teach using longitudinally extending protrusion on a cap to restrict rolling and provide a finger grip (Figs. 1 and 6 members 12, [0012], [0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use protrusions on the cap in Shang et al. as Knudsen et al. teach this is beneficial to restrict rolling and provide a finger grip.  Shang et al. do not disclose a plurality of recesses between adjacent protrusions with a distal width larger than a proximal width.  However, Edwards et al. teach an injection device in which the cap has a recess to indicate the direction in which the cap should be removed to provide visual and tactile instructions to the user (Figs. 8 and 10 member 3850, recess is the area within the raised ledge, [0073]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a recess in Shang et al. as in Edwards et al. as this would provide instructions to the user for use and would aid in assisting those with visual impairment and enhance safety.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to two recesses, one on either side, use since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Additionally, this allows the user to easily discern the instruction from various angles.
With regard to claim 13-16, both Shang et al. and Saussaye et al. teach using multiple windows/configurations spaced about the surface (Saussaye et al. [0052], Shang et al. [0079]).
With regard to claim 19, as combined it is not explicitly apparent if the protrusions would extend outward beyond the geometric configuration.  However, as only two structures are being compared there are a limited number of options when designing the extent of the projections.  They may have the same projecting distance, the protrusion may extend farther, or the geometric configuration may extend farther.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the protrusions extend beyond the geometric configuration such that the protrusions are configured to restrict rolling in Shang et al. as there are a limited number of options with identifiable results with reasonable expectations of success one of ordinary skill in the art would have found it obvious to try such a configuration.
With regard to claim 20, if the cap is not engaged there would be no feature other that the geometric configuration to restrict rolling.

Allowable Subject Matter
Claims 1-11, 21, 24, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior are of record does not teach or otherwise render obvious in combination with all claim limitations a therapeutic agent delivery device comprising a tubular body, wherein an outer surface of the tubular body includes a first opening in communication with a lumen, wherein the first opening is surrounded by a first opening periphery, and wherein the first opening periphery includes a generally circular or oval shape, and the outer surface of the tubular body further includes a ledge extending around the first opening periphery, the ledge extending away from the opening by a first width, wherein a portion of the ledge closest to the second end portion of the tubular body is shaped as an arrowhead having an apex, and wherein a second width of the ledge at the apex is larger than the first width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783